  Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 1 of 52 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


HOWARD MUEHLGAY, Individually and                      Civil Action No:
On Behalf of All Others Similarly Situated,
                                                       JURY TRIAL DEMANDED
                              Plaintiff,

vs.

SPRINT CORPORATION, GORDON
BETHUNE, JULIUS GENACHOWSKI,
MARCELO CLAURE, STEPHEN KAPPES,
MICHEL COMBES, ADM. MICHAEL
MULLEN, PATRICK DOYLE, MASAYOSHI
SON, RONALD FISHER, AND SARA
MARTINEZ TUCKER,

                              Defendants.



                                            COMPLAINT
       Plaintiff Howard Muehlgay (“Plaintiff”), on behalf of himself, by his undersigned

attorneys, for his complaint against Defendants, alleges upon personal knowledge with respect to

himself, and upon information and belief based upon, inter alia, the investigation of counsel as to

all other allegations herein, as follows:

                                   NATURE OF THE ACTION
       1.      Plaintiff brings this action against Sprint Corporation (“Sprint” or the

“Company”) and Sprint’s Board of Directors (the “Board”) for violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a) and 78t(a).

In this matter, Defendants solicited shareholder votes in connection with the proposed merger of

the Company with T-Mobile US, Inc. (together with its subsidiaries “T-Mobile” or “Parent”),

through a recommendation statement filed with the U.S. Securities and Exchange Commission


                                                1
  Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 2 of 52 PageID #: 2



(the “SEC”), that omits material facts necessary to make the statements therein not false or

misleading.

        2.      Stockholders need this material information to make an informed decision relating

to their Sprint shares.

        3.      On April 29, 2018, the Company entered into a Business Combination Agreement

(the “Agreement”) with T-Mobile, Huron Merger Sub LLC, a Delaware limited liability

company and a wholly owned subsidiary of T-Mobile (“T-Mobile Merger Company”), Superior

Merger Sub Corporation, a Delaware corporation and a wholly owned subsidiary of T-Mobile

Merger Company (“Merger Sub”), Starburst I, Inc., a Delaware corporation (“Starburst”),

Galaxy Investment Holdings, Inc., a Delaware corporation (“Galaxy,” and together with

Starburst, the “SoftBank US Hold Cos”) and for the limited purposes set forth therein, Deutsche

Telekom AG, organized and existing under the laws of the Federal Republic of Germany

(“Deutsche Telekom”), Deutsche Telekom Holding B.V., organized and existing under the laws

of the Netherlands (“DT Holding”) and SoftBank Group Corp., a Japanese kabushiki kaisha

(“SoftBank”) (the “Proposed Transaction”).

        4.      Each share of Sprint common stock will be automatically converted into the right

to receive 0.10256 shares of T-Mobile common stock, the common stock of the combined

company (the “Merger Consideration”) as part of this Merger.

        5.      The Company expects the Proposed Merger to close in the first half of 2019.

        6.      On October 1, 2018, T-Mobile filed a joint materially incomplete and misleading

registration statement on Form S-4 with the SEC (the “S-4”) in violation of Sections 14(a) and

20(a) of the Exchange Act. This S-4 was authorized by the Board in order to convince Sprint’s

shareholders to vote in favor of the Proposed Merger.



                                                2
  Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 3 of 52 PageID #: 3



        7.      Defendants are claiming the Proposed Merger and Merger Consideration to the

Company’s stockholders is fair in the S-4. At this same time, Defendants have failed to disclose

certain material information that is necessary for stockholders to consider whether to vote in

favor of the Proposed Merger and properly assess the fairness of the Proposed Merger, rendering

certain statements in the S-4 materially incomplete and misleading.

        8.      Plaintiff seeks to enjoin Defendants from holding the stockholder vote on the

Proposed Merger and taking any steps to complete the Proposed Merger unless and until the

material information discussed below is disclosed to Sprint stockholders sufficiently in advance

of the vote on the Proposed Merger or, in the event the Proposed Merger is consummated, to

recover damages resulting from the Defendants’ violations of the Exchange Act.

                                   JURISDICTION AND VENUE

        9.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 as Plaintiff alleges violations of Sections 14(a) and

20(a) of the Exchange Act.

        10.     Personal jurisdiction exists over each Defendant either because that each

Defendant conducts business in or maintains operations in this District or is an individual who is

either present in this District for jurisdictional purposes or has sufficient minimum contacts with

this District as to render the exercise of jurisdiction over each Defendant by this Court

permissible under traditional notions of fair play and substantial justice.

        11.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because, among other things: (i) the conduct at issue

had an effect in this District; (ii) Sprint is incorporated in this District; (iii) each of the Individual

Defendants (defined below) either resides in this District or has extensive contacts within this



                                                    3
  Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 4 of 52 PageID #: 4



District; (iv) a substantial portion of the transactions and wrongs complained of herein, occurred

in this District; and (v) Defendants have received substantial compensation in this District by

doing business here and engaging in numerous activities that had an effect in this District.

                                           THE PARTIES


       12.      Plaintiff Howard Muehlgay is, and at all relevant times has been a Sprint

stockholder.

       13.      Defendant Sprint is a Delaware corporation whose registered agent for service of

process is Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

Sprint maintains its principal executive offices located at 6200 Sprint Parkway, Overland Park,

Kansas 66251.

       14.      Defendant Gordon Bethune (“Bethune”) is, and has been, a director of the

Company at all times relevant to this Complaint.

       15.      Defendant Patrick Doyle (“Doyle”) is, and has been, a director of the Company

at all times relevant to this Complaint.

       16.      Defendant Julius Genachowski (“Genachowski”) is, and has been, a director of

the Company at all times relevant to this Complaint.

       17.      Defendant Michael Mullen (“Mullen”) is, and has been, a director of the

Company at all times relevant to this Complaint.

       18.      Defendant Sara Martinez Tucker (“Tucker”) is, and has been, a director of the

Company at all times relevant to this Complaint.

       19.      Defendant Marcelo Claure (“Claure”) is, and has been, a director of the

Company at all times relevant to this Complaint. Claure was also Sprint’s Executive Chairman,

effective May 31, 2018, and previously, he served as Sprint’s President from August 2014 until


                                                 4
  Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 5 of 52 PageID #: 5



January 2018 and as Chief Executive Officer (“CEO”) from August 2014 until May 2018.

Claure is a member of the board of directors of SoftBank, and an officer of certain of its

affiliates. SoftBank, through its wholly-owned subsidiaries, is the controlling stockholder of

Sprint.

          20.   Defendant Stephen Kappes (“Kappes”) is, and has been, a director of the

Company at all times relevant to this Complaint. Kappes serves on the Board as the “Security

Director” under the National Security Agreement among Sprint, SoftBank, the Department of

Justice, the Department of Homeland Security, and the Department of Defense.

          21.   Defendant Michel Combes (“Combes”) is, and has been, a director of the

Company since January 2018, and currently serves as Sprint’s President and CEO.

          22.   Defendant Masayoshi Son (“Son”) is, and has been, a director of the Company at

all times relevant to this Complaint and has also served as the CEO and Chairman of SoftBank’s

board of directors. Son is SoftBank’s controlling stockholder, chairman of the board and chief

executive officer.

          23.   Defendant Ronald Fisher (“Fisher”) is, and has been, a director and Vice

Chairman of the Board at all times relevant to this Complaint. Fisher is a member of the board

of directors of SoftBank and Brightstar, which is a controlled affiliate of SoftBank.

          24.   Defendants named in ¶¶ 14-18 are the members of the Board who were deemed to

be independent and not affiliated with SoftBank and are referred to herein as the “independent

Sprint directors.”

          25.   Defendants named in ¶¶ 19-23 are the members of the Board who were deemed to

be affiliated with SoftBank and are referred to herein as the “SoftBank Affiliate Directors.”

          26.   The “SoftBank Affiliate Directors” together with the “independent Sprint



                                                 5
  Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 6 of 52 PageID #: 6



directors” are collectively referred to herein as the “Individual Defendants.”

       27.      The Individual Defendants, along with Sprint, are collectively referred to as the

“Defendants.”

                                   RELEVANT NON-PARTIES

       28.      SoftBank is a Japanese kabushiki kaisha (stock corporation), originally organized

in 1981. SoftBank is a holding company that engages in a range of businesses in the information

industry,    including    mobile     communications,     broadband      infrastructure,   fixed-line

telecommunications and internet culture.

       29.      Starburst is an indirect wholly owned subsidiary of SoftBank and a direct wholly

owned subsidiary of SoftBank UK. It was formed in connection with SoftBank’s acquisition of

Sprint Nextel Corporation for the purpose of holding SoftBank’s interest in Sprint.

       30.      Galaxy is an indirect wholly owned subsidiary of SoftBank and a direct wholly

owned subsidiary of SoftBank UK. It was formed for the purpose of holding SoftBank’s indirect

interest in Sprint not held by Starburst.

                                SUBSTANTIVE ALLEGATIONS

       31.      Sprint is an American telecommunications company that provides wireless

services and is an internet service provider. It is the fourth-largest mobile network operator in

the United States.

       32.      T-Mobile is a wireless services provider. It is the third-largest mobile network

operator in the United States and serves approximately 72.6 million customers.

Background of the Proposed Merger

       33.      According to the Solicitation, the management and board of directors of T-

Mobile and Sprint, together with representatives of their majority stockholders (Deutsche



                                                 6
  Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 7 of 52 PageID #: 7



Telekom and SoftBank, respectively) have held discussions from time to time regarding a

possible business combination.

       34.    Following the business combination of T-Mobile and MetroPCS, in 2013, and the

acquisition of a majority of the outstanding common stock of Sprint by SoftBank (also in 2013),

representatives of T-Mobile and Deutsche Telekom, on the one hand, and Sprint and SoftBank,

on the other hand, held discussions regarding a potential business combination transaction

beginning in late 2013 and ending in August 2014. These discussions contemplated a transaction

where Sprint would acquire T-Mobile for consideration consisting of cash and shares of Sprint

common stock. The parties were unable to reach an agreement.

       35.    Following the closing of the FCC’s 600 MHz spectrum auction in April 2017,

representatives of Sprint, SoftBank, T-Mobile and Deutsche Telekom renewed discussions

regarding a possible business combination between Sprint and T-Mobile.

       36.    In April 2017, the independent Sprint directors held a meeting with Sprint internal

counsel and Shearman & Sterling LLP (“Shearman & Sterling”), who had been retained as legal

counsel to the independent Sprint directors.      The independent Sprint directors discussed a

possible business combination transaction between Sprint and T-Mobile. Representatives of

Sprint management described the deliberations among Sprint management regarding potential

transaction terms and workstreams for such a transaction.

       37.    In mid-May 2017, media stories reported that Sprint and T-Mobile were in

discussions regarding a possible business combination.

       38.    On May 23, 2017, representatives of T-Mobile, Deutsche Telekom, Sprint and

SoftBank met to discuss a possible transaction.

               (a)    At the meeting, representatives of T-Mobile and Deutsche Telekom



                                                  7
Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 8 of 52 PageID #: 8



   proposed that, given the market rumors of a possible transaction and the potential impact

   of such rumors on each company’s stock price, the parties consider a stock-for-stock

   merger with a fixed exchange ratio reflecting the intrinsic valuations of each of Sprint

   and T-Mobile.

          (b)      The representatives of T-Mobile and Deutsche Telekom suggested that

   such exchange ratio could be a number of shares in the combined company that would

   imply a discount to Sprint’s then current market price given their belief that the market

   rumors of a potential transaction with T-Mobile had resulted in a higher trading price

   for Sprint common stock than its fundamental value.

          (c)      Representatives of Sprint and SoftBank responded that they believed that

   the exchange ratio should be set such that the Sprint stockholders would receive

   consideration with a value at least equal to the then current market price. At the time of

   the meeting, the market prices of the companies’ respective common stock implied an

   exchange ratio equivalent to approximately 8.18 shares of Sprint common stock for

   each share of T-Mobile common stock (or approximately 0.12225 of a share of T-

   Mobile common stock for each share of Sprint common stock).

          (d)      Deutsche Telekom also communicated that, as a controlling stockholder

   of T-Mobile, its willingness to consent to a merger transaction between T-Mobile and

   Sprint was conditioned on Deutsche Telekom continuing to have governance rights

   consistent with the rights of a controlling stockholder, including for purposes of

   consolidating the financial statements of the combined company into the financial

   statements of Deutsche Telekom, which, in turn, required Deutsche Telekom to retain

   voting control of at least a majority of the shares of the combined company following



                                            8
  Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 9 of 52 PageID #: 9



       the merger.

              (e)     SoftBank indicated that it was willing to consider providing Deutsche

       Telekom with the right to vote some of its shares in the combined company so that

       Deutsche Telekom could consolidate the combined company into its financial

       statements, but SoftBank proposed, among other things, that SoftBank would have

       substantially equivalent governance rights in the combined company.

       39.    From time to time during the period from May 2017 through September 2017,

representatives of SoftBank and Sprint also met with representatives of a public company

(“Company A”) and representatives of one of Company A’s largest shareholders (“Shareholder

X”) to discuss a possible business combination between Sprint and Company A.

       40.    In late May 2017, the Board held a regularly scheduled meeting. In addition to

the Board, this meeting was attended by representatives from management, SoftBank, Raine

Securities LLC (“Raine”), Morrison & Foerster LLP (“Morrison & Foerster”), and McKinsey &

Company (“McKinsey”), consultant to Sprint.

              (a)     Morrison & Foerster had been retained as legal advisor to Sprint and

       SoftBank in connection with the consideration of a possible strategic transaction,

       including a possible transaction with T-Mobile;

              (b)     Raine had been retained as financial advisor to Sprint and SoftBank.

       According to the Solicitation, Raine had been retained taking into consideration, among

       other things, Raine’s extensive knowledge of Sprint and its business, operations, and

       competitive environment and Raine’s breadth of experiences with complex transactions,

       particularly in the telecommunications sector.

       41.    At this meeting the Board discussed the overall strategy of Sprint, including a



                                               9
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 10 of 52 PageID #: 10



potential business combination with T-Mobile and a potential business combination with

Company A. The Board was provided with further information on the state of discussions with

T- Telekom and with Company A. Representatives of McKinsey and Raine discussed possible

synergies that may be realized in a transaction with T-Mobile and provided a preliminary

analysis of a possible business combination with Company A. Representatives from Skadden,

Arps, Slate, Meagher & Flom LLP (“Skadden”), regulatory co-counsel to Sprint, presented a

preliminary regulatory analysis for both the possible transaction with T-Mobile and the possible

transaction with Company A.

       42.    In late June 2017, SoftBank, Sprint, Company A and a public company

(“Company B”) entered into a nondisclosure agreement (“NDA”) in connection with discussions

of a possible strategic transaction. In July 2017, SoftBank and Shareholder X entered into a

NDA in connection with discussions of a possible business combination between Sprint and

Company A, and Sprint later became a party to the NDA.

       43.    In late July 2017, representatives of Sprint, SoftBank, Raine, McKinsey,

Company A and Shareholder X met to discuss a possible business combination between Sprint

and Company A.

       44.    In late July and early August 2017, representatives of T-Mobile and Deutsche

Telekom, on the one hand, and representatives of Sprint and SoftBank, on the other hand, re-

started discussions regarding a possible business combination.       During these discussions,

representatives of T-Mobile and Deutsche Telekom restated their position that the exchange ratio

should be determined based in part on the intrinsic value of the businesses. Representatives of

Sprint and SoftBank again responded that any exchange ratio should provide Sprint stockholders

with a premium. At the time of the July 2017 discussions, the market prices of the companies’



                                              10
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 11 of 52 PageID #: 11



respective common stock implied an exchange ratio equivalent to approximately 7.52 shares of

Sprint common stock for each share of T-Mobile common stock (or approximately 0.13298 of a

share of T-Mobile common stock for each share of Sprint common stock). The parties did not

reach agreement on the exchange ratio during these discussions, but representatives from the

parties agreed to engage in further discussions to determine whether they could align on terms

for a transaction and to conduct due diligence. Subsequently, T-Mobile and Sprint made due

diligence materials available to representatives of the other party in an electronic data room and

the parties held meetings in connection with their due diligence investigations.

       45.     In early August 2017, the Board held a regularly scheduled meeting which

included representatives from Sprint management, SoftBank, Raine, McKinsey, Morrison &

Foerster and Skadden in attendance. At this meeting, the Board held a broad discussion with

Sprint management and Raine regarding recent discussions with T-Mobile and Deutsche

Telekom, Company A and Company B.

       46.     In August 2017, representatives from Morrison & Foerster and Raine held a

telephonic meeting with legal representatives of Shareholder X, when Morrison & Foerster

presented potential transaction structures and governance arrangements for a business

combination between Sprint and Company A.         On the same day, representatives of Raine and

McKinsey met with Shareholder X’s financial advisor to discuss other aspects of a possible

business combination.

       47.     From time to time during the period from May 2017 to early November 2017, T-

Mobile, Deutsche Telekom, Sprint and SoftBank engaged in discussions, negotiations and due

diligence regarding the terms of a possible business combination transaction. During this period,

the T-Mobile board of directors (the “T-Mobile Board”), and a transaction committee of the T-



                                                11
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 12 of 52 PageID #: 12



Mobile Board comprised of Thomas Dannenfeldt, Lawrence H. Guffey, Thorsten Langheim,

John J. Legere and Kelvin R. Westbrook (the “T-Mobile transaction committee”), met

telephonically or in person on multiple occasions.

       48.     Wachtell, Lipton, Rosen & Katz (“Wachtell Lipton”) and Goldman Sachs & Co.

LLC (“Goldman Sachs”) assisted T-Mobile and Deutsche Telekom in connection with their

review and evaluation of a possible transaction.

       49.     In addition, and in connection with their evaluation of a possible transaction with

Sprint, from June through early August 2017, PJT Partners LP (“PJT Partners”) assisted the

independent T-Mobile directors, and in August 2017, the T-Mobile Board approved the

engagement of PJT Partners as financial advisor to T-Mobile.

       50.     During the period from May 2017 to September 2017, the Board met on multiple

occasions. During this same period, the independent Sprint directors separately met, on multiple

occasions. During these meetings, the Board and the independent Sprint directors received

regular updates from representatives of Sprint management, SoftBank and Sprint’s outside

advisors (including the outside advisors to the independent Sprint directors) regarding their

discussions with Deutsche Telekom and T-Mobile, as well as Company A and Company B, and

discussed possible transactions with T-Mobile, Company A and Company B. The Board and the

independent Sprint directors, both separately and together with the Board, considered possible

terms for such transactions, overall strategy matters, regulatory and other legal matters, financial

analyses of the possible transactions, and other matters related to the possible transactions.

       51.     In late September 2017 and at the direction of Sprint and SoftBank,

representatives from Raine and McKinsey met with representatives from Company A to discuss

a possible business combination between Sprint and Company A.



                                                 12
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 13 of 52 PageID #: 13



       52.     Also in September 2017, the Board established the Sprint independent committee

(the “Independent Committee”), which consisted solely of all of the independent Sprint directors,

each of whom Sprint deemed to be independent and not affiliated with SoftBank, in light of

SoftBank’s ownership of a majority of the outstanding Sprint common stock and the potential for

related party transactions between Sprint and SoftBank related to the Merger.        The Board

resolved it would not approve a business combination transaction with T-Mobile unless the

Independent Committee recommended a business combination transaction with T-Mobile. In

addition, the Board authorized the Independent Committee to review and participate in

negotiations related to the transaction and to determine whether any possible transaction was

advisable, fair to, and in the best interests of Sprint and the Sprint stockholders, other than

SoftBank and certain of its affiliates (the “Sprint minority stockholders”).

       53.     In connection with its review and evaluation of possible transactions with T-

Mobile and other parties, the Independent Committee retained Centerview Partners LLC

(“Centerview”) to act as its financial advisor. During the course of the discussions between the

parties from September 2017 through early November 2017, the Independent Committee met on

multiple occasions. During these meetings, the Independent Committee reviewed and evaluated

the terms under discussion between the parties, as well as the current regulatory environment and

the regulatory approval process, other risks related to deal certainty and diligence matters. In

addition, representatives of the Independent Committee and its advisors regularly participated in

discussions with the Board, representatives of Sprint management, SoftBank and their advisors

with respect to the Merger and its terms.

       54.     The Board also met on multiple occasions September 2017 through early

November 2017 to discuss the potential transactions.



                                                 13
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 14 of 52 PageID #: 14



       55.     On September 26, 2017, representatives of T-Mobile, Deutsche Telekom, Sprint

and SoftBank and their respective legal and financial advisors held a meeting to discuss various

matters in connection with a possible business combination.

       56.     On November 1, 2017 after extensive discussions and negotiations between the

parties and at the direction of the T-Mobile Board, representatives of T-Mobile and Deutsche

Telekom sent a proposal to Sprint and SoftBank in an effort to reach agreement on the principal

terms for a stock-for-stock business combination of T-Mobile and Sprint, which remained

subject to the approval of the T-Mobile independent committee and the T-Mobile Board. T-

Mobile and Deutsche Telekom believed that the terms of the proposal would provide Sprint

stockholders with a premium relative to the intrinsic value of Sprint.

       57.     The following day, representatives of Sprint and SoftBank sent a revised proposal

that included a revised exchange ratio and revisions to certain of the governance proposals,

capital structure terms and other terms outlined by T-Mobile and Deutsche Telekom that were

more favorable to Sprint and SoftBank.

       58.     Although the parties discussed the transaction terms reflected in these proposals,

they were unable to reach agreement and mutually decided to cease discussions at that time. On

November 4, 2017, T-Mobile and Sprint issued a joint press release announcing that they had

ended merger discussions at that time.

       59.     Later in November 2017, representatives of T-Mobile, Deutsche Telekom, Sprint

and SoftBank explored the reasons discussions for a possible business combination had broken

off, and whether it would be productive to re-engage in such discussions.

       60.     During the period from November 2017 to February 2018, representatives of

Sprint and Raine (acting at the direction of Sprint), on the one hand, and representatives of a



                                                14
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 15 of 52 PageID #: 15



public company (“Company C”), on the other hand, met from time to time to discuss a possible

business combination between Sprint and Company C, and in December 2017, Sprint and

Company C entered into a NDA in connection with these discussions.

       61.     In late January and early February 2018, representatives of Sprint and SoftBank

and representatives of T-Mobile and Deutsche Telekom again explored the possibility of re-

engaging in discussions regarding a possible business combination between Sprint and T-Mobile.

       62.     On January 30 and 31, 2018, the Board held a regularly scheduled meeting.

Representatives of Sprint management discussed the potential reopening of discussions with T-

Mobile and Deutsche Telekom, Sprint’s long-term outlook and financial projections, general

strategic issues, and the regulatory outlook for a business combination with T-Mobile.

       63.     On February 15, 2018, representatives of T-Mobile and Deutsche Telekom and

advisors to Sprint and SoftBank held a meeting where they discussed developments since the

parties ended their prior discussions in November 2017. The attendees agreed to hold an

additional meeting, scheduled for February 23, 2018, to discuss a possible business combination.

       64.     On February 23, 2018, representatives of T-Mobile and Deutsche Telekom met in

person with representatives of Sprint and SoftBank to discuss a possible business combination

transaction. During the meeting, the parties discussed their respective positions on the exchange

ratio for a stock-for-stock business combination transaction.

               (a)    The representatives of T-Mobile and Deutsche Telekom initially

       indicated they believed that an exchange ratio equivalent to 10.5 shares of Sprint

       common stock for each share of T-Mobile common stock (or approximately 0.09524 of

       a share of T-Mobile common stock for each share of Sprint common stock) was

       appropriate.



                                                15
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 16 of 52 PageID #: 16



               (b)     Representatives of Sprint and SoftBank expressed their view that an

       exchange ratio equivalent to 9 shares of Sprint common stock for each share of T-

       Mobile common stock (or approximately 0.11111 of a share of T-Mobile common

       stock for each share of Sprint common stock) was appropriate at that time.

       65.     On February 25, 2018, representatives of Sprint and representatives of Company

C met to discuss a possible business combination between Sprint and Company C.

       66.     On March 9, 2018, the Independent Committee held a telephonic meeting with

representatives of Centerview and Goodwin Procter LLP (“Goodwin”), the Independent

Committee’s legal counsel. The Independent Committee discussed with its advisors Sprint’s

recent performance, Sprint’s budget and financial forecasts approved by the Board during the fall

of 2017 and potential value enhancement alternatives for Sprint, including potential alternatives

for enhancing value for Sprint on a standalone basis as well as potential strategic alternatives.

Goodwin then reviewed the fiduciary duties and responsibilities of the Independent Committee

and in the context of a variety of potential strategic scenarios.

       67.     On March 26 and 27, 2018, representatives of T-Mobile, Deutsche Telekom,

Sprint and SoftBank met in person to discuss a possible business combination transaction.

During the period between the November 4, 2017 announcement by the parties that they had

ended merger discussions and the March 27, 2018 meeting, the price per share of T-Mobile

common stock had increased by approximately 3%, while the price per share of Sprint common

stock had decreased by approximately 26%.

               (a)     At the meeting, representatives of T-Mobile and Deutsche Telekom

       indicated that they would be prepared to proceed with negotiations at an exchange ratio

       equivalent to 10 shares of Sprint common stock for each share of T-Mobile common



                                                  16
Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 17 of 52 PageID #: 17



    stock (or 0.10000 of a share of T-Mobile common stock for each share of Sprint

    common stock). Representatives of Sprint and SoftBank indicated that they would not

    continue discussions with T-Mobile and Deutsche Telekom on that basis.

           (b)     After further discussions, the parties agreed, subject to additional due

    diligence, to engage in further negotiations and planning for a stock-for-stock merger on

    the proposed basis of an exchange ratio equivalent to 9.75 shares of Sprint common

    stock for each share of T-Mobile common stock (or 0.10256 of a share of T-Mobile

    common stock for each share of Sprint common stock).

           (c)     Deutsche Telekom reiterated that, as the controlling stockholder of T-

    Mobile, its willingness to consent to a merger transaction between T-Mobile and Sprint

    was conditioned on Deutsche Telekom continuing to have governance rights consistent

    with the rights of a controlling stockholder. The parties therefore continued their

    discussions on the basis that SoftBank would enter into a voting and proxy agreement

    pursuant to which it would provide Deutsche Telekom with the right to vote some or all

    of SoftBank’s shares in the combined company.

           (d)     The parties also reached a preliminary understanding, subject to the

    review, consideration and approval of the T-Mobile Board, the T-Mobile independent

    committee, the Board and the Independent Committee, on certain governance

    provisions, including that the chief executive officer of T-Mobile and the chief

    executive officer of Deutsche Telekom would serve as the initial chief executive officer

    of the combined company and initial chairman of the board of directors of the combined

    company, respectively.

           (e)     In addition, the parties discussed the terms of an amended and restated



                                            17
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 18 of 52 PageID #: 18



       stockholders’ agreement that would generally retain Deutsche Telekom’s rights under

       the existing stockholder’s agreement between T-Mobile and Deutsche Telekom and

       provide certain approval, information, registration and other rights to SoftBank as a

       significant stockholder of the combined company, and which would provide Deutsche

       Telekom with the right to designate nine directors (including two independent directors)

       and SoftBank with the right to designate four directors (including two independent

       directors) for the initial combined company board of directors, with one additional

       director who would be the chief executive officer of the combined company.

       68.     On March 29, 2018, Wachtell Lipton sent a term sheet on behalf of T-Mobile and

Deutsche Telekom, setting forth certain proposed key transaction terms to Morrison & Foerster.

The proposed terms included an exchange ratio equivalent to 9.75 shares of Sprint common

stock for each share of T-Mobile common stock (or 0.10256 of a share of T-Mobile common

stock for each share of Sprint common stock), as previously discussed between the parties. The

term sheet also set forth the proposed terms of a roaming agreement between T-Mobile and

Sprint to be entered into concurrently with the business combination agreement, as well as

governance, capital structure and other proposed terms for the possible transaction.

       69.     On April 2, 2018, the Independent Committee held a telephonic meeting that

included representatives of Sprint management. The representatives of Sprint management

provided an update of ongoing due diligence, and discussions and negotiations with T-Mobile

and Deutsche Telekom.       The Independent Committee asked questions and had a detailed

discussion with representatives of Sprint management on these and other matters in connection

with the potential transaction, including regulatory and process matters.

       70.     On April 2 and 3, 2018, representatives of T-Mobile and Sprint participated in



                                                18
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 19 of 52 PageID #: 19



meetings regarding, among other topics, a preliminary proposed business plan, network plan and

capital structure for the combined company, due diligence matters, regulatory planning and a

roaming agreement proposed to be entered into in connection with the possible transaction. T-

Mobile and Sprint made a due diligence materials available to representatives of the other party

in an electronic data room while the parties continued to engage in planning for the combined

company and in negotiations regarding open transaction terms.

       71.    On April 3, 2018, Wachtell Lipton sent a draft business combination agreement

and other draft agreements to Morrison & Foerster.

       72.    On April 4, 2018, the Independent Committee held a telephonic meeting, with

representatives of Sprint management, Raine, Morrison & Foerster, Centerview and Goodwin in

attendance.

              (a)     Representatives from Sprint management presented an overview of

       financial forecasts for Sprint, which were subsequently submitted to the Board for

       approval on April 8, 2018.

              (b)     Representatives from Sprint management also updated the Independent

       Committee on recent discussions between representatives of Sprint management and

       representatives of T-Mobile management.

              (c)     The Independent Committee then engaged in a detailed discussion with

       representatives of Sprint management on several matters, including further clarification

       on the financial forecasts for Sprint, ramifications of any public leak of the potential

       transaction, potential synergies and job impacts and various regulatory matters.

              (d)     The roaming agreement was also discussed.         This agreement would

       continue to provide benefits to Sprint if the proposed transaction did not occur and



                                               19
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 20 of 52 PageID #: 20



       would mitigate Sprint’s potentially foregone development opportunities.

               (e)     The Independent Committee met separately with Goodwin and

       Centerview and discussed topics to be covered at future meetings

       73.     On April 5, 2018, Morrison & Foerster sent a revised term sheet to Wachtell

Lipton, which proposed revised transaction terms reflecting the positions of Sprint and SoftBank,

including terms relating to covenants, closing conditions and expense sharing relating to

financing for the transaction, communications by T-Mobile and Sprint with their business

counterparties in connection with a transaction, and interim operating covenants T-Mobile and

Sprint would be subject prior to the closing of a transaction.

       74.     On April 8, 2018, the Board held a telephonic meeting with representatives of

Sprint management, Raine, Morrison & Foerster, Centerview and Goodwin. During the meeting:

               (a)     The Board received an update on the business combination transaction

       from Sprint management, Raine and Morrison & Foerster.

               (b)     Representatives of Sprint management presented a proposed budget for

       the fiscal year ending March 31, 2019 to the Board, as well as financial forecasts for

       Sprint, which were prepared by Sprint management.

               (c)     The Board approved the proposed budget for the fiscal year ending

       March 31, 2019 and the financial forecasts for Sprint presented by representatives of

       Sprint management after a detailed discussion.

               (d)     Representatives of Sprint management also presented an adjusted set of

       financial forecasts to the Board.       The adjusted financial forecasts were initially

       developed by Sprint management and discussed with the Board beginning in January of

       2018 and were developed in order to take into account certain Sprint-specific and



                                                 20
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 21 of 52 PageID #: 21



       overall industry challenges. The adjusted Sprint forecasts were further refined by Sprint

       management before they were presented to the Board and its financial advisors at the

       April 8 meeting.

       75.     On April 9 and 10, 2018, representatives of T-Mobile, Deutsche Telekom and

Wachtell Lipton, and representatives of Sprint, SoftBank and Morrison & Foerster, discussed the

open transaction terms. On April 10, 2018, Morrison & Foerster sent Wachtell Lipton revised

drafts of the business combination agreement and other draft agreements reflecting the position

of Sprint and SoftBank.

       76.     In addition, on April 10, 2018, media reports indicated that T-Mobile and Sprint

were re-engaging in discussions regarding a possible business combination transaction.

       77.     On April 12, 2018, the Independent Committee held a telephonic meeting, with

representatives of Sprint management, Morrison & Foerster, Goodwin and Centerview in

attendance for all or part of the meeting. At this meeting:

               (a)     Representatives of Sprint management provided an update on

       discussions with T-Mobile and Deutsche Telekom and also presented an overview of a

       proposed communications plan regarding the potential transaction, and then left the

       meeting.

               (b)     Goodwin then presented to the Independent Committee an overview of

       the Independent Committee’s fiduciary duties and responsibilities in connection with

       the potential transaction with T-Mobile.

               (c)     Goodwin then presented the key terms of the potential transaction,

       highlighting the key transaction terms related only to SoftBank, including, among other

       things, the treatment of current related-party agreements between Sprint and SoftBank,



                                                  21
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 22 of 52 PageID #: 22



       board and committee designation rights at the combined company, veto rights for

       certain actions, a matching right for a sale of the combined company, a right to acquire

       stock of the combined company and a right of first refusal for sales of combined

       company common stock by Deutsche Telekom.

       78.     On April 13, 2018, the Independent Committee held a telephonic meeting.

Representatives of Goodwin and Centerview also participated in this meeting. At the meeting,

Centerview presented its preliminary standalone financial analysis of Sprint based on Sprint’s

budget and financial forecasts approved by the Board on April 8, 2018 and Sprint management’s

adjusted financial forecasts also presented at the April 8th meeting. Centerview also reviewed

Sprint’s historical performance and provided an illustrative analysis of the present value of

Sprint’s stock price under a number of scenarios. Throughout the meeting, the members of the

Independent Committee discussed potential risks that could impact Sprint’s actual performance

versus the financial forecasts.

       79.     On April 13, 2018, representatives of T-Mobile and Deutsche Telekom began

negotiating the terms of a commitment letter with certain financial institutions, where these

financial institutions would commit to provide debt financing to T-Mobile in connection with the

transaction, the proceeds which would be used to refinance certain existing debt of T- Mobile,

Sprint and their respective subsidiaries and for working capital needs of the combined company.

       80.     On April 15, 2018, Wachtell Lipton sent a revised version of the term sheet to

Morrison & Foerster, and the next day, Wachtell Lipton and Morrison & Foerster discussed the

open transaction terms.

       81.     From April 18 to April 20, 2018, representatives of T-Mobile and Deutsche

Telekom with Wachtell Lipton, and representatives of Sprint and SoftBank with Morrison &



                                              22
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 23 of 52 PageID #: 23



Foerster and Raine, held in-person meetings to negotiate the open transaction terms, including

covenants, closing conditions and expense sharing relating to financing for the transaction,

certain regulatory provisions to be included in the business combination agreement, interim

operating covenants which T-Mobile and Sprint would be subject prior to the closing of a

transaction, and certain governance arrangements for the combined company. During these

meetings, a number of open points were resolved, subject to approvals the companies’ directors

and SoftBank. However, the parties were not able to reach an agreement on certain terms,

including provisions relating to financing for the transaction and whether there would be

conditions to the closing of the transaction relating to financing matters.

       82.     On April 19, 2018, the Independent Committee held a telephonic meeting.

Representatives from Sprint management, Morrison & Foerster, Skadden, Lawler Metzger,

Keeney & Logan LLC (“Lawler”), FCC regulatory counsel to Sprint, Goodwin and Centerview

attended all or part of the meeting.

               (a)     Morrison & Foerster, Skadden, Lawler and Goodwin discussed with the

       Independent Committee various regulatory matters in connection with the potential

       transaction with T-Mobile. Members of the Independent Committee engaged in a

       discussion with these advisors.

               (b)     Goodwin discussed further the regulatory considerations of the potential

       transaction after non-Independent Committee members left the meeting.

               (c)     Goodwin also discussed with the committee the current status of

       discussions with T-Mobile and Deutsche Telekom, as well as certain key transaction

       terms for the potential transaction, including terms related to a termination under certain

       regulatory conditions, financing matters and closing conditions and termination rights



                                                 23
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 24 of 52 PageID #: 24



       tied to Sprint’s and the combined company’s credit ratings.

              (d)      Goodwin also highlighted the current status of discussions on certain

       transaction terms that related only to SoftBank, including, among other things, the

       treatment of current related- party agreements between Sprint and SoftBank, veto rights

       for certain actions, a right to acquire combined company common stock and a right of

       first refusal for sales of combined company common stock by Deutsche Telekom.

       83.    On April 22, 2018, Wachtell Lipton sent revised drafts of the business

combination agreement and other draft agreements to Morrison & Foerster. The revised draft of

the business combination agreement included, among other changes, a transaction closing

provision requiring a minimum credit rating for the combined company after giving effect to the

merger transactions.

       84.    On April 23, 2018, the Independent Committee held a telephonic meeting, which

included representatives of Goodwin and Centerview. Centerview presented its preliminary

financial analysis of the proposed business combination between Sprint and T-Mobile, including

a discussion of Sprint’s standalone valuation, T-Mobile’s standalone valuation and relative

valuation. In addition, Goodwin provided an update on the status of negotiations and reviewed

certain transaction terms with the Independent Committee.

       85.    On April 24, 2018, the Independent Committee held a telephonic meeting. In

attendance for all or part of the meeting were representatives of Sprint management, Morrison &

Foerster, Skadden, Lawler, J.P. Morgan, Goodwin and Centerview. J.P. Morgan had been

engaged in April 2017 as a financial advisor to Sprint in connection with a potential strategic

transaction with T-Mobile. In light of the size and complexity of the merger transactions, the

Board engaged



                                              24
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 25 of 52 PageID #: 25



       86.     J.P. Morgan, in addition to Raine, because of J.P. Morgan’s experience in and

reputation for providing financial advisory services to an extensive range of clients, particularly

in the telecommunications industry.

               (a)    At the meeting, Skadden and Lawler gave a presentation regarding

       certain regulatory considerations in connection with the proposed transaction between

       Sprint and T-Mobile.

               (b)    The representatives of J.P. Morgan then presented J.P. Morgan’s

       preliminary financial analysis of the financial terms of the proposed transaction.

       Members of the committee engaged in a discussion with the representatives of J.P.

       Morgan regarding their presentation.

               (c)    In addition, representatives of Sprint management provided an overview

       of the status of negotiations between the parties and reviewed the proposed transaction

       terms, highlighting the status of discussions on financing and capital structure matters

       and termination rights. Representatives of Sprint management also engaged in a

       discussion with the Independent Committee on potential synergies from the proposed

       transaction.

       87.     Also, on April 24, 2018, Morrison & Foerster sent revised drafts of the business

combination agreement and other draft agreements to Wachtell Lipton. Among other changes,

the revised draft of the business combination agreement deleted the condition to the closing of

the transaction requiring a minimum credit rating for the combined company after giving effect

to the merger transactions.

       88.     Beginning later that day on April 24, 2018 and continuing through April 27, 2018,

representatives of T-Mobile and Deutsche Telekom, together with Wachtell Lipton, Latham &



                                                25
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 26 of 52 PageID #: 26



Watkins, and representatives of Sprint and SoftBank, together with Morrison & Foerster and

Raine, held in-person meetings to negotiate and seek to resolve the remaining open points and

finalize the transaction documentation, including the business combination agreement, the

amended and restated stockholders’ agreement and related amendments to the certificate of

incorporation and bylaws of T-Mobile reflected in the amended and restated certificate of

incorporation and amended and restated bylaws, respectively, and the proxy agreement. During

these negotiations;

               (a)    Representatives of Sprint and SoftBank proposed to accept the minimum

       credit rating condition if the business combination agreement included an obligation of

       T-Mobile to pay $1 billion to Sprint if the business combination agreement were

       terminated due to a failure of that condition, subject to certain exceptions.

       Representatives of T-Mobile and Deutsche Telekom proposed that any amount payable

       by T-Mobile would be significantly lower.

               (b)    Representatives of Deutsche Telekom and management of T-Mobile

       provided updates to the T-Mobile independent committee and its representatives,

       including Latham & Watkins, and representatives of Deutsche Telekom,

               (c)    T-Mobile management and the T-Mobile independent committee,

       including Latham & Watkins, negotiated and finalized the proposed terms of the

       treatment of outstanding debt owed by T-Mobile to Deutsche Telekom in connection

       with the transaction, including the terms of the financing matters agreement, which,

       among other things, would provide for Deutsche Telekom to consent to the incurrence

       by T-Mobile USA of secured debt in connection with and after the completion of the

       merger and for the repayment and termination by T-Mobile USA of certain facilities



                                              26
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 27 of 52 PageID #: 27



       provided by and debt owed to Deutsche Telekom upon closing of the merger, as well as

       the terms of an amendment to the trademark license, which would provide for a cap on

       the fee that would otherwise have been payable by the combined company to Deutsche

       Telekom thereunder, and the terms of the amended and restated stockholders’

       agreement.

              (d)       At the conclusion of these meetings, the parties agreed that the amount

       payable by T-Mobile as a result of termination due to a failure of the condition to

       closing requiring a minimum credit rating of the combined company (subject to certain

       exceptions) would be $600 million, and also finalized the other proposed terms for the

       proposed transaction, subject to approvals by the T-Mobile Board, T-Mobile

       independent committee and Deutsche Telekom, as well as the Board, Independent

       Committee and SoftBank.

       89.    On April 26, 2018, the Board held an in-person meeting, with representatives of

Sprint management, Raine, J.P. Morgan, Centerview, Morrison & Foerster, Skadden and

Goodwin in attendance. Prior to the meeting, the Sprint directors, including the members of the

Independent Committee, reviewed disclosures of certain relationships made by each of Raine,

J.P. Morgan and Centerview, including disclosure with respect to certain fees which may have

been received from Sprint, SoftBank, T-Mobile and Deutsche Telekom. At the meeting,

              (a)       Representatives of Morrison & Forester reviewed with the Board the

       proposed transaction terms, including terms relating to governance, regulatory matters

       and financing.

              (b)       Representatives of Morrison & Foerster also reviewed with the directors

       their fiduciary duties in connection with their consideration of the transaction with T-



                                                27
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 28 of 52 PageID #: 28



       Mobile.

                 (c)   Representatives of Sprint management reviewed the synergies expected

       to be achieved in the proposed transaction with T-Mobile and noted that management

       believed that the proposed transaction with T-Mobile was the best path forward for

       Sprint.

                 (d)   Representatives of Sprint management also reviewed with the directors

       the proposed communications and outreach plan relating to the transaction and the

       transaction approval process and timeline and discussed the final findings of the due

       diligence review of T-Mobile.

                 (e)   Representatives of Raine, J.P. Morgan and Centerview presented their

       respective firms’ updated preliminary financial analyses of the financial terms of the

       proposed transaction.

       90.       On April 29, 2018, the Board, including all of the members of the Independent

Committee, held a meeting. Representatives of Sprint management, Morrison & Foerster, Raine,

J.P. Morgan, Goodwin and Centerview attended the meeting. At the meeting:

                 (a)   Representatives of Morrison & Foerster reviewed and discussed with the

       Board the final transaction terms, and the Board considered final drafts of the business

       combination agreement and the other agreements to be entered into in connection with

       the business combination transaction.

                 (b)   Representatives of Centerview presented Centerview’s financial analyses

       in connection with the transaction and rendered Centerview’s oral opinion to the

       Independent Committee, which was subsequently confirmed by delivery of a written

       opinion dated as of April 29, 2018, that as of such date and based upon and subject to



                                               28
Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 29 of 52 PageID #: 29



    the assumptions made, procedures followed, matters considered, and qualifications and

    limitations upon the review undertaken by Centerview in preparing its opinion, the

    exchange ratio provided for pursuant to the business combination agreement was fair,

    from a financial point of view, to the holders of Sprint common stock (other than Sprint

    common stock held in treasury or held by Merger Company, the SoftBank parties, the

    Deutsche Telekom parties or any affiliate of Sprint or T-Mobile).

           (c)      Representatives of Goodwin reviewed the Independent Committee’s

    duties and responsibilities as well as the approvals required from the Independent

    Committee.

           (d)      The Independent Committee then determined that the business

    combination agreement and the transactions contemplated by the agreement were fair

    to, and in the best interests of, Sprint and the Sprint minority stockholders, and

    unanimously resolved to recommend that (i) the business combination agreement be

    submitted to the Board, (ii) the Board approve and declare advisable the business

    combination agreement and the transactions contemplated thereby, (iii) the Board

    submit the business combination agreement to Sprint’s stockholders for adoption and

    (iv) the Board recommend adoption of the business combination agreement to Sprint’s

    stockholders.

           (e)      Representatives of Raine and J.P. Morgan provided their respective

    firms’ updated financial analyses of the final financial terms of the proposed

    transaction. At the meeting, Raine rendered its oral opinion, subsequently confirmed by

    a written opinion dated April 29, 2018, to the Board to the effect that, as of such date,

    based upon and subject to the assumptions, limitations, qualifications, conditions and



                                            29
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 30 of 52 PageID #: 30



       other matters set forth in its opinion, the exchange ratio pursuant to the business

       combination agreement was fair, from a financial point of view, to the holders of Sprint

       common stock as of immediately prior to the HoldCo mergers, taking into account the

       merger.

              (f)     J.P. Morgan rendered its oral opinion to the Board, subsequently

       confirmed by delivery of a written opinion dated April 29, 2018, to the effect that, as of

       such date, based upon and subject to the assumptions, limitations, qualifications,

       conditions and other matters set forth in its opinion, the exchange ratio in the proposed

       merger was fair, from a financial point of view, to the holders of Sprint common stock

       as of immediately prior to the HoldCo mergers.

       91.    Upon consideration of the recommendation of the Independent Committee, the

Board unanimously determined that the business combination agreement and the transactions

contemplated by the agreement were fair to, and in the best interests of, Sprint and its

stockholders, approved and declared advisable the business combination agreement and the

transactions contemplated thereby, resolved to submit the business combination agreement to

Sprint’s stockholders for adoption and resolved to recommend adoption of the business

combination agreement to Sprint’s stockholders.

       92.    Later, on April 29, 2018, T-Mobile USA entered into the original commitment

letter where the financial institutions committed to provide up to $38.0 billion in secured and

unsecured debt financing in connection with the transaction, and T-Mobile, Sprint, Deutsche

Telekom, SoftBank and certain of their affiliates executed the business combination agreement.

Following the execution of the business combination agreement, T-Mobile and Sprint issued a

joint press release announcing entry into the business combination agreement.



                                               30
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 31 of 52 PageID #: 31



       93.    Later on April 29, 2018, SoftBank, SoftBank Group Capital Limited (“SoftBank

UK”), Starburst I, Inc. (“Starburst”) and Galaxy Investment Holdings, Inc. (“Galaxy”) entered

into a support agreement (the “SoftBank support agreement”) where they agreed to vote the

outstanding shares of Sprint common stock held by Starburst and Galaxy approving the Sprint

proposals (the “SoftBank written consent”). Because Starburst and Galaxy are, collectively, the

beneficial holder of a majority of the Sprint common stock outstanding as of the Sprint record

date, delivery of the SoftBank written consent will constitute receipt by Sprint of the Sprint

stockholder approval standing alone.

 The Company Announces the Proposed Merger

        94.   On April 29, 2018, the Company and T-Mobile issued a joint press release

 announcing the Proposed Merger. The press release stated, in pertinent part:

              Bellevue, Washington and Overland Park, Kansas – April 29, 2018
              – T-Mobile US (NASDAQ: TMUS) and Sprint Corporation
              (NYSE: S) today announced they have entered into a definitive
              agreement to merge in an all-stock transaction at a fixed exchange
              ratio of 0.10256 T-Mobile shares for each Sprint share or the
              equivalent of 9.75 Sprint shares for each T-Mobile US share.
              Based on closing share prices on April 27, this represents a total
              implied enterprise value of approximately $59 billion for Sprint
              and approximately $146 billion for the combined company. The
              new company will have a strong closing balance sheet and a fully
              funded business plan with a strong foundation of secured
              investment grade debt at close.
              The combined company will be named T-Mobile, and it will be a
              force for positive change in the U.S. wireless, video, and
              broadband industries. The combination of spectrum holdings,
              resulting network scale, and expected run rate cost synergies of
              $6+ billion, representing a net present value (NPV) of $43+ billion
              will supercharge T-Mobile’s Un-carrier strategy to disrupt the
              marketplace and lay the foundation for U.S. companies and
              innovators to lead in the 5G era.
              The New T-Mobile will have the network capacity to rapidly
              create a nationwide 5G network with the breadth and depth needed
              to enable U.S. firms and entrepreneurs to continue to lead the
              world in the coming 5G era, as U.S. companies did in 4G. The new

                                              31
Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 32 of 52 PageID #: 32



          company will be able to light up a broad and deep 5G network
          faster than either company could separately. T-Mobile deployed
          nationwide LTE twice as fast as Verizon and three times faster
          than AT&T, and the combined company is positioned to do the
          same in 5G with deep spectrum assets and network capacity.
          The combined company will have lower costs, greater economies
          of scale, and the resources to provide U.S. consumers and
          businesses with lower prices, better quality, unmatched value, and
          greater competition. The New T-Mobile will employ more people
          than both companies separately and create thousands of new
          American jobs.
          Following closing, the new company will be headquartered in
          Bellevue, Wash., with a second headquarters in Overland Park,
          Kan. John Legere, current President and Chief Executive Officer
          of T- Mobile US and the creator of T-Mobile’s successful Un-
          carrier strategy, will serve as Chief Executive Officer, and Mike
          Sievert, current Chief Operating Officer of T-Mobile, will serve as
          President and Chief Operating Officer of the combined company.
          The remaining members of the new management team will be
          selected from both companies during the closing period. Tim
          Höttges, current T-Mobile US Chairman of the Board, will serve as
          Chairman of the Board for the new company. Masayoshi Son,
          current SoftBank Group Chairman and CEO, and Marcelo Claure,
          current Chief Executive Officer of Sprint, will serve on the board
          of the new company.
          “This combination will create a fierce competitor with the network
          scale to deliver more for consumers and businesses in the form of
          lower prices, more innovation, and a second-to-none network
          experience – and do it all so much faster than either company
          could on its own,” said John Legere. “As industry lines blur and
          we enter the 5G era, consumers and businesses need a company
          with the disruptive culture and capabilities to force positive change
          on their behalf.”
          “The combination of these two dynamic companies can only
          benefit the U.S. consumer. Both Sprint and T-Mobile have similar
          DNA and have eliminated confusing rate plans, converging into
          one rate plan:
          Unlimited,” said Marcelo Claure. “We intend to bring this same
          competitive disruption as we look to build the world’s best 5G
          network that will make the U.S. a hotbed for innovation and will
          redefine the way consumers live and work across the U.S.,
          including in rural America. As we do this, we will force our
          competitors to follow suit, as they always do, which will benefit
          the entire country. I am confident this combination will spur job
                                           32
Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 33 of 52 PageID #: 33



          creation and ensure opportunities for Sprint employees as part of a
          larger, stronger combined organization, and I am thrilled that
          Kansas City will be a second headquarters for the merged
          company.”
          Creating #5GforAll – the Only Broad and Deep 5G Nationwide
          Network

          It is critically important that America and American companies
          lead in the 5G era. Early U.S. leadership in 4G fueled a wave of
          American innovation and entrepreneurship that gave rise to today’s
          global mobile Internet leaders, creating billions in economic value
          and job growth. America’s early 4G leadership is credited with
          creating 1.5 million jobs and adding billions to the U.S. GDP. With
          5G, the stakes are even higher – because 5G will be even more
          transformational.
          Only the combined company will have the network capacity
          required to quickly create a broad and deep 5G nationwide network
          in the critical first years of the 5G innovation cycle – the years that
          will determine if American firms lead or follow in the 5G digital
          economy. With Sprint’s expansive 2.5 GHz spectrum, T-Mobile’s
          nationwide 600 MHz spectrum, and other combined assets, the
          New T-Mobile plans to create the highest capacity mobile network
          in U.S. history. Compared to T-Mobile’s network today, the
          combined company’s network is expected to deliver 15x faster
          speeds on average nationwide by 2024, with many customers
          experiencing up to 100x faster speeds than early 4G.
          Neither company standing alone can create a nationwide 5G
          network with the breadth and depth required to fuel the next wave
          of mobile Internet innovation in the U.S. and answer competitive
          challenges from abroad.
          Neither can AT&T and Verizon in the near term, even though they
          will still respectively own 34% and 172% more spectrum than the
          combined company. Even with their vast resources, AT&T and
          Verizon cannot rapidly build nationwide 5G and their planned 5G
          networks will only be available sporadically in just a handful of
          very limited areas. To build nationwide 5G, they either have to
          kick current customers off LTE, which would take years, or use a
          type of spectrum (millimeter wave) that can only carry a signal
          2,000 feet from a cell site – versus multiple miles for other
          spectrum – making it nearly impossible for either of them to create
          a truly nationwide 5G network quickly.
          Ubiquitous high-speed 5G service and Internet of Things (“IoT”)
          capabilities will ignite innovation across industries and create the


                                            33
Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 34 of 52 PageID #: 34



          conditions for U.S. firms and innovators to lead the globe in the 5G
          era.
          “Going from 4G to 5G is like going from black and white to color
          TV,” added Claure. “It’s a seismic shift – one that only the
          combined company can unlock nationwide to fuel the next wave of
          mobile innovation.”
          5G for All will unleash incredible benefits and capabilities for
          consumers and businesses. Imagine, for example, augmented
          reality heads-up displays that see everything you do, and provide
          real-time cloud-driven information about the people and objects
          around you. Imagine never losing anything again because low-cost
          sensors with decade long battery life are embedded in everything
          you own. Imagine an earpiece providing real-time translation as a
          friend speaks to you in another language. Imagine environmental
          sensors in infrastructure and for agriculture having a profound
          impact on productivity.
          Shifting the Un-carrier Strategy Into Overdrive – Reducing
          Prices and Driving More Competition
          The new company expects prices to drop as competition heats up.
          The New T-Mobile will have lower costs, greater economies of
          scale, and unprecedented network capacity – a winning
          combination that should make wireless, and adjacent industries
          like cable and broadband, more affordable for everyone.
          The combination will dramatically accelerate T-Mobile’s
          successful Un-carrier strategy, which is built around listening to
          customers and solving their pain points. It will also leverage
          Sprint’s incredible spectrum assets and strong DNA.
          The deal will create more competition and unmatched value for
          customers across the country. And, existing T-Mobile and Sprint
          customers will benefit from increased speeds, coverage, and
          performance as the two companies’ networks combine.
          Wireless, broadband, and video markets are rapidly converging.
          AT&T is now the largest TV provider in the country. Comcast
          added more wireless phone customers last year than AT&T and
          Verizon combined, and Charter is launching wireless this year.
          And, more than 1 in 10 Americans (12%) use wireless as their only
          Internet or broadband connection, freeing themselves from the grip
          of the traditional, uncompetitive in-home broadband providers.
          “This isn’t a case of going from 4 to 3 wireless companies – there
          are now at least 7 or 8 big competitors in this converging market.
          And in 5G, we’ll go from 0 to 1. Only the New T-Mobile will have
          the capacity to deliver real, nationwide 5G,” added Legere. “We’re

                                          34
Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 35 of 52 PageID #: 35



          confident that, once regulators see the compelling benefits, they’ll
          agree this is the right move at the right time for consumers and the
          country.”
          In this rapidly converging marketplace, the new company will
          bring more choice and competition – for all consumers, including
          three key underserved areas:
                                         ***

          Transaction Details and Financial Profile

          The new company expects to create substantial value for T-Mobile
          and Sprint shareholders through an expected $6+ billion in run rate
          cost synergies, representing a net present value (NPV) of $43+
          billion, net of expected costs to achieve such cost synergies. This
          transaction will also enhance the financial position of the
          combined company.
                                         ***

          The Boards of Directors of T-Mobile and Sprint have approved the
          transaction. Deutsche Telekom and SoftBank Group are expected
          to hold approximately 42% and 27% of diluted economic
          ownership of the combined company, respectively, with the
          remaining approximately 31% held by the public. The Board will
          consist of 14 directors, 9 nominated by Deutsche Telekom and 4
          nominated by SoftBank Group, including Masayoshi Son,
          Chairman and CEO of SoftBank Group, and Marcelo Claure, CEO
          of Sprint. John Legere, CEO of the New T-Mobile, will also serve
          as a director. Upon consummation of the transaction, the combined
          company is expected to trade under the (TMUS) symbol on the
          NASDAQ.
          The new company will have some of the most iconic brands in
          wireless – T-Mobile, Sprint, MetroPCS, Boost Mobile, Virgin
          Mobile – and will determine brand strategy after the transaction
          closes.
          The transaction is subject to customary closing conditions,
          including regulatory approvals. The transaction is expected to
          close no later than the first half of 2019.
          Advisors

          PJT Partners is acting as financial advisor to T-Mobile and
          rendered a fairness opinion to its Board of Directors. Goldman
          Sachs is acting as financial advisor to Deutsche Telekom and T-
          Mobile and rendered a fairness opinion to the T-Mobile Board of

                                          35
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 36 of 52 PageID #: 36



               Directors. Deutsche Bank also acted as financial advisor to T-
               Mobile. Wachtell, Lipton, Rosen & Katz is providing legal counsel
               to T- Mobile and Deutsche Telekom, with Cleary Gottlieb and
               DLA Piper serving as regulatory counsel. Evercore is acting as
               financial advisor to a committee of independent directors of T-
               Mobile and rendered a fairness opinion, and Latham & Watkins is
               providing legal counsel to the committee of independent directors.
               Richards, Layton and Finger is serving as Delaware Counsel.
               Morgan Stanley served as financial advisor to Deutsche Telekom.
               Barclays, Credit Suisse, Deutsche Bank, Goldman Sachs, Morgan
               Stanley, and RBC are providing T-Mobile with committed debt
               financing to support the transaction, and PJT Partners is advising
               T-Mobile on the debt financing associated with the transaction.
               The Raine Group LLC is acting as lead financial advisor to Sprint.
               J.P. Morgan is also acting as a financial advisor to Sprint.
               Centerview Partners LLC is acting as financial advisor to the
               Independent Transaction Committee of the Board of Directors of
               Sprint. The Raine Group LLC, J.P. Morgan and Centerview
               Partners LLC each rendered fairness opinions to the Board of
               Directors of Sprint. Morrison & Foerster LLP is lead legal counsel
               to Sprint and for SoftBank Group. Goodwin Procter LLP is legal
               counsel to the Independent Transaction Committee of the Board of
               Directors of Sprint. Skadden, Arps, Slate, Meagher & Flom LLP is
               regulatory co-counsel and Potter Anderson Corroon LLP is
               Delaware Counsel. Mizuho Securities Co., Ltd. and SMBC Nikko
               Securities Inc. are acting as financial advisors to SoftBank Group.
The Preclusive Deal Provisions
       95.     In addition to failing to conduct a fair and reasonable sales process, the Individual

Defendants agreed to certain deal protection provisions in the Merger Agreement that operate

conjunctively to deter other suitors from submitting a superior offer for Sprint.

       96.     Specifically, pursuant to the Merger Agreement, Defendants agreed to: (i) a strict

no-solicitation provision that prevents the Company from soliciting other potential acquirers; (ii)

an information rights provision that requires the Company to disclose the identity of any

competing bidder and to furnish T-Mobile with the terms of any competing bid and

confidentiality agreement; (iii) Sprint is not permitted to terminate the Agreement

notwithstanding receipt of a proposal for a more favorable transaction, even in the event that the


                                                36
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 37 of 52 PageID #: 37



Board changes or withdraws its recommendation that the Sprint stockholders provide their

written consent with respect to the Sprint proposals; and (iv) SoftBank executed, as anticipated, a

support agreement requiring it to deliver its written consent with respect to its shares of Sprint

common stock in favor of the Sprint proposals, which written consent would result in the

required approval for the Sprint proposals without the need for additional approval from any of

the Sprint minority stockholders.

       97.     These deal protection provisions, particularly when considered collectively,

substantially and improperly limited the Board’s ability to act with respect to investigating and

pursuing superior proposals and alternatives, including a sale of all or part of Sprint.

       98.     Given that the preclusive deal protection provisions in the Merger Agreement

impede a superior bidder from emerging, it is imperative that Sprint’s shareholders receive all

material information necessary for them to cast a fully informed vote at the shareholder meeting

concerning the Proposed Merger.

Interests of the Sprint’s Officers and Directors in Completing the Proposed Merger

       99.     Certain of the officers and/or directors of Sprint have significant financial

interests in completing the Proposed Merger. As the Solicitation states, these interests include,

but are not limited to, the continued service of certain directors of Sprint as directors of the

combined company, the continued employment of certain executive officers of Sprint by the

combined company, the treatment in the merger transactions of Sprint stock options, Sprint time-

based restricted stock units, Sprint performance-based restricted stock units, the treatment of the

Sprint Employees Stock Purchase Plan and severance and other rights held by Sprint directors

and executive officers, and a combination agreement regarding continued indemnification of and

advancement of expenses to T-Mobile and Sprint directors and officers.



                                                 37
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 38 of 52 PageID #: 38



       100.    Notably, as inducement for the parties to enter into the Merger Agreement, the

Board negotiated for SoftBank to be able to negotiate four directors of the new company.

       101.    Sprint’s insiders stand to reap substantial financial benefits for securing the deal

with T-Mobile. According to the Solicitation, all unvested stock options and restricted share

awards held by the Company’s executive officers will become upon the Proposed Transaction

closing, as estimated by the Solicitation:




               MATERIALLY FALSE AND MISLEADING STATEMENTS
               AND/OR MATERIAL OMISSIONS IN THE SOLICITATION
       102.    Defendants filed a materially incomplete and misleading Solicitation with the

SEC and disseminated it to Sprint’s stockholders.       The Solicitation misrepresents or omits

material information that is necessary for the Company’s stockholders to make an informed

voting decision in connection with the Proposed Transaction.

       103.    Specifically, as set forth below, the Solicitation fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) the background of the Merger; (ii) Sprint and T-Mobile’s financial projections,

(iii) the valuation analyses prepared by Sprint’s financial advisors in connection with the

rendering of their fairness opinions, and; (iv) the conflicts of Sprint’s financial advisors.

Accordingly, Sprint stockholders are being asked to make a voting decision in connection with

the Proposed Transaction without all material information at their disposal.



                                                38
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 39 of 52 PageID #: 39



Material Omissions Concerning Background Information

       104.    The Solicitation discloses that NDAs were entered into between SoftBank

Shareholder X (to which Sprint subsequently became a party), and with Companies B and C.

However, the S-4 does not describe the terms of the NDAs, including whether such agreements

included a “don’t-ask, don’t waive” provision, standstill provision or other impediments to a

market check. The S-4 further omits a description of the circumstances under which such

provisions would fall away. This information is material to a reasonable stockholder seeking to

evaluate the Proposed Merger, including the Board’s decision-making concerning the sale

process (or absence thereof).

       105.    The solicitation discloses that Sprint warrants will be cancelled with one

exception: the warrant to purchase 7,288,630 shares of Sprint common stock issued by Sprint to

a non-affiliate of Sprint on May 16, 2016 (the “specified Sprint warrant” or the “Non-SoftBank

Sprint Warrant”) will be assumed by T-Mobile in connection with the transactions contemplated

by the business combination agreement, unless exercised prior to the closing. The Solicitation

estimates the value of the Sprint warrant as $8 million. The Solicitation does not disclose the

owner of the specified Sprint warrant. This information is material to a reasonable stockholder

seeking to evaluate the Proposed Merger, including being able to evaluate whether the owner of

the specified Sprint warrant, who stands to receive $8 million in value, was otherwise involved

in any way in the Proposed Transaction and so may be conflicted.

Material Omissions Concerning Sprint’s and T-Mobile’s Financial Projections

       106.    The Solicitation discloses what it referrers to as the “Sprint management Sprint

forecasts”, “adjusted Sprint management Sprint forecasts”, “T-Mobile management Sprint

forecasts”, “T-Mobile management T-Mobile forecasts”, and “combined company forecasts”.



                                              39
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 40 of 52 PageID #: 40



Each of these financial forecasts includes non-GAAP measures of EBITDA, Adjusted EBITDA,

and Levered free cash flow, but Defendants failed to provide stockholders with the necessary

line item projections for the metrics used to calculate the non-GAAP metrics or otherwise

reconcile the non-GAAP projections to the most comparable GAAP measures.

       107.   To avoid misleading stockholders with non-GAAP financial measures in business

combinations such as the Proposed Transaction, publicly traded companies must provide a

reconciliation of the differences between the non-GAAP financial measures with the most

comparable financial measures calculated and presented in accordance with GAAP. Indeed,

Defendants acknowledge in the Proxy Statement that: “The Company Projections include ‘non-

GAAP financial measures,’ which should not be viewed as a substitute for, or superior to, U.S.

GAAP financial measures and may be different from non-GAAP financial measures used by

other companies. Furthermore, there are limitations inherent in non-GAAP financial measures

because they exclude items, including charges and credits, that are required to be included in a

U.S. GAAP presentation.” As such, Sprint’s stockholders are entitled to the line item projections

used to calculate the Company’s non-GAAP projections or a reconciliation of the non-GAAP

projections to the most comparable GAAP measures.

Material Omissions Concerning Raine’s,
J.P. Morgan’s, and Centerview’s Financial Analyses

       108.   The Solicitation describes Raine’s, J.P. Morgan’s, and Centerview’s (the “Sprint

financial advisors”) fairness opinions and the various valuation analyses they performed in

support of their opinions. However, the description of the Sprint financial advisors’ fairness

opinion and analyses fails to include key inputs and assumptions underlying these analyses.

Without this information, as described below, Sprint’s public stockholders are unable to fully

understand these analyses and, thus, are unable to determine what weight, if any, to place on

                                               40
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 41 of 52 PageID #: 41



Sprint financial advisors’ relative fairness opinion in making an informed decision with respect

to their Sprint shares. This omitted information, if disclosed, would significantly alter the total

mix of information available to Sprint’s stockholders.

                              Discounted Cash Flow Analyses

       109.    Each of the Sprint financial advisors performed a discounted cash flow (“DCF”)

analysis of Sprint and T-Mobile. The S-4’s disclosure of DCF analyses of Sprint is materially

incomplete and misleading because it fails to disclose all information necessary for a reasonable

stockholder to understand the import of such analysis, including (i) the basis for differing

selections of discount rates of Raine (discount rates ranging from 7.00% to 8.00%, reflecting

estimates of Sprint’s weighted average cost of capital), J.P. Morgan (discount rates from 6.50%

to 7.50% based on J.P. Morgan’s analysis of the weighted average cost of capital for Sprint), and

Centerview (discount rates ranging from 7.25% to 8.25% based on Centerview’s analysis of

Sprint’s weighted average cost of capital and utilized mid-year convention); (ii) with regards to

the terminal growth rate range used: what assumptions were provided by the management of

Sprint and how those assumptions were adjusted by the management of Sprint to create a

normalized period as the starting point for the application of the terminal growth rate, and; (iii)

the assumptions and inputs applied when calculating Sprint’s levered free cash flows, which, as

alleged above, are not reconciled with GAAP numbers. The sensitivity of a discounted cash

flow analysis to these inputs and metrics makes the omitted information particularly material to a

stockholder asked to evaluate the Proposed Merger.

       110.    The S-4’s disclosure of DCF analyses of T-Mobile is materially incomplete and

misleading because it fails to disclose all information necessary for a reasonable stockholder to

understand the import of such analysis, including (ii) with regards to the terminal growth rate



                                                41
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 42 of 52 PageID #: 42



range used, the basis for differing selections of discount rates of Raine (perpetuity growth rates

ranging from 0.0% to 1.00%, which range was selected based on guidance from Sprint

management and Raine’s professional judgment and experience), J.P. Morgan (terminal growth

rate ranging from 0.00% to 1.00% to the unlevered free cash flows of T-Mobile for calendar year

2022, which were adjusted by the management of Sprint to create a normalized period as the

starting point for the application of the terminal growth rate), and Centerview (perpetuity growth

rates ranging from 1.0% to 2.0%) and; (iii) the assumptions and inputs applied when calculating

T-Mobile’s levered free cash flows, which, as alleged above, are not reconciled with GAAP

numbers. The sensitivity of a discounted cash flow analysis to these inputs and metrics makes the

omitted information particularly material to a stockholder asked to evaluate the Proposed

Merger.

       111.    As to Raine’s DCF analysis of the combined company, it is materially incomplete

and misleading because it fails to disclose all information necessary for a reasonable stockholder

to understand the import of such analysis, including (i) the basis for Raine’s selection of a

discount rate range (7% to 8%) and why estimates of Sprint’s weighted average cost of capital

were used to calculate the same, (ii) the basis for Raine’s assumed perpetuity growth rates (0.0%

to 1.00%), and (iii) the assumptions and inputs applied when calculating the combined free cash

flows. The sensitivity of a discounted cash flow analysis to these inputs and metrics makes the

omitted information particularly material to a stockholder asked to evaluate the Proposed

Merger.

                           Selected Comparable Companies Analysis

       112.    The S-4’s disclosure of comparable companies analyses by the Sprint financial

advisors presented to the Sprint’s shareholders is materially incomplete and misleading because



                                               42
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 43 of 52 PageID #: 43



it fails to disclose all information necessary for a reasonable stockholder to understand the import

of such analysis, including (i) the objective criteria used in Goldman’s selection of purportedly

comparable companies and (ii) an explanation for why only those companies were chosen for

comparison.

       113.    This is especially important where, as here, in valuing Sprint and T-Mobile, Raine

selected AT&T Inc., Verizon Communications Inc., and United States Cellular Corp.;

Centerview selected AT&T Inc. and Verizon Communications Inc., and J.P. Morgan selected

AT&T Inc., T- Mobile, United States Cellular Corporation, and Verizon Communications Inc.

       114.    Additionally, in comparing companies, J.P. Morgan utilized “2018E adjusted cash

EBITDA” for Sprint and T-Mobile. That amount was not disclosed for either Sprint or T-Mobile,

and must be disclosed for both.

                              Precedent Transaction Analyses

       115.    The S-4’s disclosure of Sprint financial advisors’ Selected Precedent Transaction

Analysis is materially incomplete and misleading because it fails to disclose all information

necessary for a reasonable stockholder to understand the import of such analysis, including (i)

the objective criteria the Sprint financial advisors used to select purportedly comparable

transactions and (ii) with the exception of the Centerview presentation, the Solicitation omits the

multiples of each of the precedent transactions.

       116.    This is especially important where, as here, the Sprint financial advisors selected

different, but overlapping, precedent transactions:




                                                   43
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 44 of 52 PageID #: 44




As to Raine:



As to J.P. Morgan:




As to Centerview:




                                    Analysts’ Price Targets

   117.        According to the Solicitation:

               Raine reviewed publically available equity research analysts’ 12-
               month share price targets for Sprint common stock and T-Mobile
               common stock. Raine noted that the price targets issued by those
               research analysts with publicly available price targets ranged from
               approximately $3.00 to $7.50 per share of Sprint common stock
               and $65.00 to $80.00 per share of T-Mobile common stock,
               excluding one price target for T-Mobile common stock and one
               price target for Sprint common stock that Raine determined were
               not comparable for purposes of Raine’s review. Raine then


                                                44
Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 45 of 52 PageID #: 45



          calculated the implied combined company exchange ratio by (1)
          dividing the low end of the implied equity value per share of the T-
          Mobile common stock of $65.00 by the high end of the implied
          equity value per share of the Sprint common stock of $7.50, and
          (2) dividing the high end of the implied equity value per share of
          T-Mobile common stock by the low end of the implied equity
          value per share of Sprint common stock of $3.00. This analysis
          resulted in an implied exchange ratio of a number of shares of
          Sprint common stock for each share of T-Mobile common stock of
          8.7x to 26.7x.

                                         ***
                 … J.P. Morgan reviewed certain publicly available equity
          research analyst share price targets for the Sprint common stock
          and noted that the range of such price targets was $2.00 per share
          to $7.50 per share, with the median for such price targets at $5.75
          per share, and compared that to (1) the closing trading price per
          share of Sprint common stock of $6.50 as of April 27, 2018, (2) the
          unaffected closing trading price per share of Sprint common stock
          of $5.14 on April 9, 2018, and (3) the implied value of the merger
          consideration of $6.13 per share based on the exchange ratio
          pursuant to the business combination agreement and the unaffected
          closing trading price per share of T-Mobile common stock of
          $59.74 on April 9, 2018.

                                         ***

                  … J.P. Morgan also reviewed certain publicly available
          equity research analyst share price targets for the T-Mobile
          common stock and noted that the range of such price targets was
          $65.00 per share to $82.00 per share, with the median for such
          price targets at $75.00 per share, and compared that to (1) the
          closing trading price per share of T-Mobile common stock of
          $64.52 as of April 27, 2018 and (2) the unaffected closing
          trading price per share of T- Mobile common stock of $59.74
          on April 9, 2018.

                                         ***

                  … Centerview reviewed stock price targets for shares of
          Sprint’s common stock in Wall Street research analyst reports
          publicly available as of April 27, 2018, which indicated the latest
          available low and high stock price targets for shares of Sprint’s
          common stock ranging from $4.50 to $7.00 per share, excluding
          outliers and brokers with price targets that explicitly reflect the
          impact of speculation of a transaction with T-Mobile. Centerview

                                          45
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 46 of 52 PageID #: 46



                 also reviewed stock price targets for shares of T-Mobile’s common
                 stock in Wall Street research analyst reports publicly available as
                 of April 27, 2018, which indicated the latest available low and high
                 stock price targets for shares of T-Mobile’s common stock ranging
                 from $65.00 to $82.00 per share, excluding outliers.

          118.   As to these disclosures, the Solicitation fails to disclose which public equity

research analysts were reviewed and each of their specific price targets.          Given the non-

overlapping ranges used, and the exclusion of outliers and analysts with price targets that

explicitly reflect the impact of speculation (as opposed to implicitly considering the same, or not

considering the same), the Solicitation must be amended to disclose which public equity research

analysts were reviewed by each of the Sprint financial advisors, and each of those analysts’

specific price targets.

          119.   The omission of the above information renders the Solicitation materially false

and misleading.

          120.   The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and violated securities laws in failing to include this information

in the Solicitation. Absent disclosure of the foregoing material information prior to the

stockholder vote on the Proposed Transaction, Plaintiff and the Company’s other shareholders

will be unable to make a fully-informed voting decision in connection with the Proposed

Transaction and are thus threatened with irreparable harm warranting the injunctive relief sought

herein.

Material Omissions Concerning Raine’s Potential Conflicts of Interest

    121.         The Solicitation discloses that

                 In the two years prior to the date of its opinion, Raine frequently
                 provided financial advisory and investment banking services to
                 SoftBank, the majority equity holder of Sprint, which are unrelated
                 to the merger, for which Raine received customary compensation.

                                                   46
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 47 of 52 PageID #: 47



               Further, SoftBank previously engaged Raine to act as SoftBank’s
               financial advisor in connection with its consideration of a potential
               transaction between Sprint and T-Mobile, including a potential
               merger, which engagement has been completed and for which
               Raine received customary compensation. Raine is not entitled to
               receive any further compensation pursuant to such engagement in
               connection with the completion of the merger transactions. Entities
               affiliated with SoftBank beneficially own a minority interest in
               Raine, and affiliates of SoftBank and Raine are investors in
               investment funds managed by Raine and SoftBank, respectively.

       122.    The Solicitation, however, fails to disclose, during the two years preceding the

date of Raine’s opinion: (i) the amount of “customary compensation” Raine and its affiliates

received in connection with its commercial or investment banking relationships with SoftBank

and affiliates of SoftBank; (ii) details of the minority interest that entities affiliated with

SoftBank beneficially own in Raine, and (iii) detail about SoftBank’s and Raine’s investments in

investment funds managed by each other.

       123.    Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives. That is especially true where, here, Raine

acted as lead financial advisor to Sprint, and J.P. Morgan was engaged as an additional financial

advisor to Sprint.

       124.    The omission of this information renders the statements in the “Background of the

Merger; Reasons for Recommendation” and “Financial Analyses and Opinion” sections of the

Recommendation Statement false and/or materially misleading in contravention of the Exchange

Act.




                                                47
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 48 of 52 PageID #: 48



                                            COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(A) OF THE
      EXCHANGE ACT AND RULE 14A-9 PROMULGATED THEREUNDER

          125.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          126.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          127.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          128.   Defendants have issued the S-4 with the intention of soliciting stockholders

support for the Proposed Merger. Each Defendant reviewed and authorized the dissemination of

the S-4, which fails to provide critical information detailed above.

          129.   In so doing, Defendants made untrue statements of material fact and/or omitted

material facts necessary to make the statements made not misleading. Each Defendant, by virtue

of their roles as officers and/or directors, were aware of the omitted material information but

                                                     48
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 49 of 52 PageID #: 49



failed to disclose such information, in violation of Section 14(a). Defendants therefore had

reasonable grounds to believe material facts existed that were misstated or omitted from the S-4,

but nonetheless failed to obtain and disclose such information to stockholders although they

could have done so without extraordinary effort.

       130.    The S-4 is materially misleading and omits material facts that are necessary to

render it not misleading. Defendants undoubtedly reviewed and relied upon the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Merger.

       131.    Defendants knew or should have known that the material information identified

above has been omitted from the S-4, rendering the sections of the S-4 identified above to be

materially incomplete and misleading. Indeed, Defendants were required to be particularly

attentive to the procedures followed in preparing the S-4 and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       132.    Defendants violated securities laws in preparing and reviewing the S-4. The

preparation of a registration statement by corporate insiders containing materially false or

misleading statements or omitting a material fact violates securities laws. Defendants chose to

omit material information from the S-4 or failing to notice the material omissions in the S-4 upon

reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

       133.    The misrepresentations and omissions in the S-4 are material to Plaintiff and

Sprint’s other shareholders, each of whom will be deprived of their right to cast an informed vote

if such misrepresentations and omissions are not corrected prior to the vote on the Proposed



                                               49
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 50 of 52 PageID #: 50



Merger.

          134.   Plaintiff and Sprint’s other shareholders have no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff and Sprint’s other

shareholders be fully protected from the immediate and irreparable injury that Defendants’

actions threaten to inflict.

                                     COUNT II
             (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                       SECTION 20(A) OF THE EXCHANGE ACT)

          135.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          136.   The Individual Defendants acted as controlling persons of Sprint within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Sprint, and participation in and/or awareness of Sprint’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the S-4

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          137.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the S-4 and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          138.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have


                                                  50
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 51 of 52 PageID #: 51



had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein and exercised the same. The S-4 at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Merger. They

were thus directly involved in preparing this document.

       139.    In addition, as set forth in the S-4 sets forth at length and described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The S-4 purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       140.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       141.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       142.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff and Sprint’s other shareholders be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       (A)     declaring that the Recommendation Statement is materially false and/or

misleading;



                                                51
 Case 1:18-cv-01622-CFC Document 1 Filed 10/18/18 Page 52 of 52 PageID #: 52



       (B)     enjoining, preliminarily and permanently, the Proposed Transaction until the

Recommendation Statement is cured;

       (C)     in the event that the transaction is consummated before the entry of this Court’s

final judgment, rescinding it or awarding Plaintiff rescissory damages;

       (D)     directing that Defendants account to Plaintiff for all damages caused by them and

account for all profits and any special benefits obtained as a result of their breaches of their

fiduciary duties.

       (E)     awarding Plaintiff the costs of this action, including a reasonable allowance for

the fees and expenses of Plaintiff’s attorneys and experts; and

       (F)     granting Plaintiff such further relief as the Court deems just and proper.

                                     JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: October 18, 2018


                                                    O’KELLY ERNST & JOYCE, LLC

                                                    By: /s/ Ryan M. Ernst____________________
                                                        Ryan M. Ernst, Esq. (#4788)
                                                        901 N. Market Street, Suite 1000
                                                        Wilmington, DE 19801
OF COUNSEL:                                             Phone (302) 778-4000
                                                        Email: rernst@oelegal.com
GAINEY McKENNA & EGLESTON
Thomas J. McKenna                                   Attorneys for Plaintiff
Gregory M. Egleston
440 Park Avenue South
New York, NY 10016
Telephone: (212) 983-1300
Facsimile: (212) 983-0380
Email: tjmckenna@gme-law.com
Email: gegleston@gme-law.com




                                                 52
